 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   SABAS ORTIZ MOJARRO,                             Case No. 1:20-cv-00126-DAD-SAB

12                 Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                      PROCEED IN FORMA PAUPERIS AND
13          v.                                        DIRECTING CLERK OF COURT TO ISSUE
                                                      SUMMONS
14   WILLIAM BARR, et al.,
                                                      (ECF No. 1)
15                 Defendants.

16

17         Plaintiff Sabas Ortiz Mojarro filed an application to proceed in forma pauperis pursuant

18 to 28 U.S.C. § 1915. (ECF No. 1.) Plaintiff’s application demonstrates entitlement to proceed

19 without prepayment of fees.
20         Accordingly, IT IS HEREBY ORDERED THAT:

21         1.     Plaintiff’s application to proceed in forma pauperis is GRANTED;

22         2.     The Clerk of Court is DIRECTED to issue a summons; and

23 ///

24 ///

25 ////

26 ///
27 ///

28 ///


                                                  1
 1          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

 2                  summons, and this order upon the defendant if requested by Plaintiff.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        January 24, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
